Exhibit 10.69
LETTER OF INTENT
          THIS LETTER OF INTENT (this “Letter”), is entered into on June 30,
2008 by and among
(a) Security Life of Denver Insurance Company, a Colorado-domiciled life
insurance company (“SLD”),
(b) Security Life of Denver International Limited, a Bermuda insurance company
(“SLDI”),
(c) Scottish Re (U.S.), Inc., a Delaware-domiciled life insurance company
(“SRUS”);
(d) Ballantyne Re p.l.c., a special purpose public limited company incorporated
under the laws of Ireland (“Ballantyne Re”);
(e) Ambac Assurance UK Limited (“Ambac”), as the “Directing Guarantor” under (i)
that certain Indenture, dated as of May 2, 2006, by and among Ballantyne Re,
Ambac, Assured Guaranty (UK) Ltd. (“Assured”), The Bank of New York, acting
through its London Branch in its capacity as trustee, and The Bank of New York,
as auction agent and securities intermediary (the “Indenture”) and (ii) the
other “Transaction Documents” as defined in the Indenture;
(f) Assured; and
(g) Scottish Re Group Limited, an exempt company under the laws of the Cayman
Islands.

1.   Existing Agreements. SLD and SRUS entered into that certain Coinsurance
Agreement effective April 1, 2006, as amended and restated effective as of
March 31, 2008 (the “SLD Coinsurance Agreement”). SRUS and Ballantyne Re entered
into that certain Indemnity Reinsurance Agreement, dated as of May 2, 2006, as
modified by that certain Recapture Notice from Scottish Re (US) to Ballantyne Re
effective as of March 31, 2008 and the related recapture and any subsequent
recapture effective on or prior to June 30, 2008 (the “Existing Reinsurance
Agreement”) and in connection with the Existing Reinsurance Agreement, SRUS,
Ballantyne Re and The Bank of New York entered into that certain Trust Agreement
dated as of May 2, 2006, as amended and modified from time to time (the
“Existing Trust Agreement”).

2.   Novation. (a) SRUS, SLD, Ballantyne Re and Ambac hereby agree to novate the
Existing Reinsurance Agreement and the Existing Trust Agreement such that SLD
will be substituted for SRUS for all purposes under each such Agreement in
accordance with this Section 2 and the terms set forth on Annex A hereto (the
“Term Sheet”). The novation contemplated by the foregoing sentence will be
effective as of 11:59 p.m. on June 30,

 



--------------------------------------------------------------------------------



 



2008, if the Closing (as defined in Section 2(c) of this Letter) occurs in time
to permit SLD to take statutory financial statement credit for the reinsurance
as of such time; if not, the novation will be effective as of 12:01 a.m. on
July 1, 2008 (the effective time of the novation as so determined being referred
to herein as the “Novation Effective Time”).
(b) Each party hereto agrees to use its reasonable best efforts to cause or
consent to the execution and delivery of (i) an Indemnity Reinsurance Agreement
between SLD and Ballantyne Re effective as of the Novation Effective Time
substantially in the form attached as Annex B hereto (with changes where
appropriate to reflect matters addressed in the Term Sheet) (the “Novated
Reinsurance Agreement”), (ii) an amendment of the original Trust Agreement among
SRUS, SLD, Ballantyne Re and The Bank of New York in connection with the Novated
Reinsurance Agreement (the “Novated Trust Agreement”) and (iii) an Amendment
Agreement by and among SLD, SRUS and Ballantyne Re (the “Amendment Agreement”),
all in accordance with the Term Sheet, no later than August 11, 2008; provided,
that (i) the failure of any party to this Letter to use reasonable best efforts
as required by this sentence prior to August 11, 2008, shall not relieve such
party or any other party to this Letter of its obligations hereunder, and
(ii) no party shall be liable to any other party hereto for a failure to use
such efforts unless such failure was willful. In the event that the agreements
referred to in the foregoing sentence are not executed by August 11, 2008, each
party hereto agrees to use its reasonable best efforts to cause or consent to
the execution and delivery of such agreements no later than September 30, 2008.
(c) The Novated Reinsurance Agreement, the Novated Trust Agreement, the
Amendment Agreement and all other documents to be executed in accordance with
this Letter shall be executed simultaneously, and no party to this Letter shall
be obligated to execute any such document unless such other documents are
executed by the other parties thereto. The execution and delivery of the Novated
Reinsurance Agreement, the Novated Trust Agreement, the Amendment Agreement and
all other documents to be executed as contemplated by this Letter is hereinafter
referred to as the “Closing,” and the date upon which the Closing occurs is
hereinafter referred to as the “Closing Date.” This Letter may be terminated at
the election of any party hereto after September 30, 2008, if the Closing has
not occurred on or prior to September 30, 2008. In the event this Letter is
terminated in accordance with the foregoing sentence, this Letter shall become
null and void and of no further force and effect, except that (x) in the event
the Closing did not occur on or prior to September 30, 2008, due to a breach of
this Letter by any party, the breaching party shall be liable to the other
parties hereto for all actual damages arising from such breach, including but
not limited to reasonable attorneys’ fees and expenses, and (y) the last
sentence of paragraph 6 of Annex A to this Letter will survive such termination.
If the Closing does occur on or prior to September 30, 2008, no party shall be
liable to any other party hereto for a failure to use its reasonable best
efforts in accordance with the first sentence of Section 2(b) above unless such
failure was willful.
(d) The parties acknowledge and agree that, notwithstanding any provision to the
contrary herein, the novation of the Existing Reinsurance Agreement contemplated
by Section 2 above will be effected by executing the Amendment Agreement and by
assigning the Existing Reinsurance Agreement from SRUS to SLD and amending same
so that (i) as amended, it will substantially be in the form attached as Annex B
hereto

2



--------------------------------------------------------------------------------



 



(with changes where appropriate to reflect matters addressed in the Term Sheet)
and (ii) Ballantyne Re will not be required to enter into a new reinsurance
contract or SPRV contact, as such terms are defined in the European Communities
(Reinsurance) Regulations 2006 of Ireland

3.   Other Agreements. (a) SLD and SRUS will amend the SLD Coinsurance Agreement
to fully effectuate the intention of the parties hereunder. SRUS also
acknowledges and agrees that, notwithstanding the consummation of the novation
as contemplated in Section 2 of this Letter, SRUS shall continue to administer
the business ceded by SLD to Ballantyne Re in accordance with the terms of an
Administrative Services Agreement to be entered into on the Closing Date by and
between SLD, SLDI and SRUS (the “New ASA”), which agreement will include service
standards and other substantive provisions substantially identical to those
included in the Administrative Services Agreement dated May 2, 2006 among SLD,
SLDI and SRUS (with such differences as may be appropriate to reflect the fact
that SRUS will be acting solely as an administrator under the New ASA rather
than as administrator and reinsurer). SLD and SRUS will provide a draft of the
New ASA to Ambac and Assured not later than July 3, 2008, will copy Ambac and
Assured on all subsequent drafts exchanged by SLD and SRUS, and will provide a
copy of a substantially final draft of the New ASA to Ambac and Assured not
later than three business days before the Closing.     (b) SLD, Ambac and
Assured agree to enter into a letter agreement substantially in the form
attached as Annex C hereto on the Closing Date.     (c) SRUS, Scottish Re Group
Limited, Ballantyne Re, Ambac and Assured agree to cause certain of the
Transaction Documents (as defined in the Indenture) to be amended in accordance
with the terms set forth on Annex D hereto on the Closing Date.

4.   Conditions. The obligations of each of the parties to consummate the
transactions contemplated by Sections 2 and 3 of this Letter shall be subject to
(i) the receipt of any required governmental approvals and (ii) the completion
of definitive agreements and amendments to existing agreements reasonably
satisfactory to such party consistent with the terms of this Letter. In
addition, the obligation of SLD to consummate such transactions shall be subject
to the receipt by SLD of confirmation from the Colorado Division of Insurance
and the New York Insurance Department that SLD will receive statutory financial
statement credit for the reinsurance ceded under the Novated Reinsurance
Agreement to the extent of the market value of the assets in the trust
maintained under the Novated Trust Agreement. Each of SLD and SRUS shall use its
reasonable best efforts to obtain any approvals required to be obtained from its
domiciliary state insurance department, and SLD shall use its reasonable best
efforts to obtain the confirmations described in the second sentence of this
Section 4. In addition, the obligations of each of Ambac and Assured shall be
conditioned upon customary closing opinions and other customary conditions
(including, without limitation, the condition that there is no pending
litigation seeking to enjoin the consummation of the Closing). Such opinions
shall include, without limitation, opinions to the effect that (a) all necessary
prior regulatory approvals were validly given in connection with the
transactions contemplated by Sections 2 and 3 of this Letter (including all
related transactions), (b) such transactions (including all related transactions
and, without

3



--------------------------------------------------------------------------------



 



    limitation, all amendments and novations of any agreements related thereto
and any consents given in connection therewith) were duly authorized and
permitted under the terms of the Transaction Documents, and (c) all conditions
precedent set forth in the Transaction Documents, or necessary for the valid
execution and delivery of any amendments and novations of any agreements related
thereto, have been fully satisfied. Further, for the avoidance of doubt, the
conditions precedent set forth in the letter agreement dated April 22, 2008
among Ambac, Assured, SLD, SLDI, SRUS and certain affiliates of SRUS (the
“April 22 Letter”) shall be conditions precedent to the obligations of Ambac and
Assured under this Letter; provided, that the condition that the definitive
documentation with respect to the Assignment and Assumption Transaction (as
defined in the April 22 Letter) must be in form and substance reasonably
satisfactory to Ambac and Assured is superseded by the condition in clause
(ii) of the first sentence of this Section 4.

5.   Publicity. The parties shall mutually agree upon the form and content of
any public statement that may be made with respect to this Letter or the
transactions contemplated hereby and, except as required by law or regulation,
no such public statement shall be made unless mutually agreed upon by the
parties hereto. The parties hereto agree that statements made by a party hereto
to its respective rating agencies, state or other governmental regulatory
authorities (including on Form 10-K filed with the Securities and Exchange
Commission and, as to Ballantyne, on or to the Irish Stock Exchange), holders of
a controlling interest in the ownership of such party, on its website or
otherwise publicly in accordance with its customary policies and procedures
and/or industry practice, or any third-party subject to a confidentiality
agreement with the party making such public statement will not be subject to
this Section 5. For greater certainty, the parties hereto shall be entitled to
disclose this Letter and the transactions contemplated hereby to their
respective rating agencies and on Form 10-K filed with the Securities and
Exchange Commission to the extent required. Any public or private statement by
any party with respect to the terms of this Letter or the transactions
contemplated hereby shall be accurate, complete and not misleading, and any
material misstatement or omission with respect thereto shall be promptly
corrected by the appropriate party. No party shall refer to any other party or
any of its affiliates in any of its advertising or promotional material without
the consent of such other party. In the event that the foregoing provisions
conflict with any provision of the Transaction Documents, then the terms of the
Transaction Documents will govern except to the extent that such conflicting
provisions relate to matters specifically addressed in this Letter, in which
case the terms of this Letter shall govern.

6.   Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Existing Reinsurance Agreement.

7.   Governing Law. This Letter shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

8.   Consent to Jurisdiction. THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK LOCATED IN THE CITY AND
COUNTY OF NEW YORK, AND ANY APPELLATE COURT WHICH HEARS APPEALS FROM ANY COURT
THEREOF, IN ANY ACTION, SUIT OR

4



--------------------------------------------------------------------------------



 



    PROCEEDING BROUGHT AGAINST IT AND TO OR IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD OR
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THE RELATED DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH COURTS. EACH OF THE PARTIES HERETO EXPRESSLY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF THIS LETTER OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT TO THIS LETTER OR THE VALIDITY, PROTECTION, INTERPRETATION OR
ENFORCEMENT THEREOF.   9.   Specific Performance. Each party to this Letter
understands and agrees that the breach or non-fulfillment of any of the
covenants, agreements or promises in this Letter of such party would irreparably
injure the other parties to this Letter (the “Non-Breaching Party”), that money
damages would not be a sufficient remedy for any such breach or non-fulfillment,
and that, in addition to the Non-Breaching Party’s remedies available at law for
losses, claims, damages, liabilities or expenses suffered or incurred in
connection with such breach or non-fulfillment, or in equity, the Non-Breaching
Party will be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for any such non-fulfillment or breach.

10.   No Third-Party Beneficiaries. No person other than the parties to this
Letter, their successors and permitted assigns, is intended to be a beneficiary
of this Letter.

11.   Reservation of Rights. The agreements made herein by each of the parties
hereto are strictly limited to the extent expressly set forth herein. The
parties hereby acknowledge and agree that, except for such agreements,
(a) nothing in this Letter shall be a waiver of any party’s rights or remedies
under any of the Transaction Documents, including without limitation the rights
or remedies of such party in connection with any event of default under any of
the Transaction Documents, and (b) each party hereby reserves all of its rights
and remedies under the Transaction Documents.

12.   Amendment. This Letter shall not be amended except by a written instrument
executed by the parties hereto.

13.   Assignment. This Letter may not be assigned by any party hereto without
the prior written consent of the other parties hereto.

5



--------------------------------------------------------------------------------



 



14.   Binding Effect. This Letter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns and
shall be enforceable in accordance with its terms against the parties hereto and
their respective successors and permitted assigns.

15.   Entire Understanding. This Letter sets forth the entire understanding of
the parties with respect to the matters addressed herein, provided that any and
all provisions contained in any prior letter agreement or other agreement among
any of the parties hereto shall survive this Letter and remain in full force and
effect except to the extent that any such provision conflicts with any provision
in this Letter, in which case the relevant provision in this Letter shall
govern.

16.   Counterparts. This Letter may be executed in counterparts, each of which
shall be deemed to constitute an original but all of which together shall
constitute one and the same instrument.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Letter to be
executed as of the day and year first above written.

                  SECURITY LIFE OF DENVER INSURANCE COMPANY    
 
           
 
  By:          
 
           
 
  Name:        
 
  Title:        
 
                SECURITY LIFE OF DENVER INTERNATIONAL LIMITED    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SCOTTISH RE (U.S.), INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BALLANTYNE RE P.L.C.      
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SCOTTISH RE GROUP LIMITED      
 
  By:        
 
           
 
  Name:        
 
  Title:        

7



--------------------------------------------------------------------------------



 



                  AMBAC ASSURANCE UK LIMITED    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASSURED GUARANTY (UK) LTD.      
 
  By:        
 
           
 
  Name:        
 
  Title:        

8



--------------------------------------------------------------------------------



 



Annex A
Terms of the Novated Reinsurance Agreement, the Novated Trust Agreement and the
Amendment Agreement
1. Insurance Obligations. The Novated Reinsurance Agreement will be effective as
of the Novation Effective Time and will reflect the then quota share obligation
of Ballantyne Re under the Existing Reinsurance Agreement (taking into account
any recapture by SRUS on or prior to June 30, 2008).

  a.   Obligations Under the SLD Coinsurance Agreement. As of the Novation
Effective Time, pursuant to the amendment and restatement of the SLD Coinsurance
Agreement, (i) SLD will completely release SRUS from all payment and other
obligations to SLD under the SLD Coinsurance Agreement with respect to
liabilities retroceded by SRUS to Ballantyne Re under the Existing Reinsurance
Agreement, whether such obligations arise prior to or after the Novation
Effective Time, and (ii) SRUS will completely release SLD from all obligations
to pay premiums or other amounts to SRUS that are payable by SRUS to Ballantyne
Re under the Existing Reinsurance Agreement, whether such obligations are
attributable to periods prior to or after the Novation Effective Time. The
release described in this paragraph 1(a) will not release SRUS from liability to
SLD, or SLD from any liability to SRUS, for any breaches of the SLD Coinsurance
Agreement prior to the Novation Effective Time.     b.   Obligations Under the
Existing Reinsurance Agreement. As of the Novation Effective Time, pursuant to
the Amendment Agreement, (i) SRUS will completely release Ballantyne Re from all
payment and other obligations to SRUS under the Existing Reinsurance Agreement,
whether such obligations arise prior to or after the Novation Effective Time,
(ii) Ballantyne Re will completely release SRUS from all obligations to pay
premiums or other amounts to Ballantyne Re under the Existing Reinsurance
Agreement, whether such obligations are attributable to periods prior to or
after the Novation Effective Time. The release described in this paragraph 1(b)
will not release Ballantyne Re from any liability to SRUS, or release SRUS from
any liability to Ballantyne Re, for any breaches of the Existing Reinsurance
Agreement prior to the Novation Effective Time.     c.   Obligations Under the
Novated Reinsurance Agreement. As of the Novation Effective Time, pursuant to
the Amendment Agreement and the Novated Reinsurance Agreement, (i) all payment
and other obligations of Ballantyne Re under the Existing Reinsurance Agreement
will become obligations of Ballantyne Re to SLD under the Novated Reinsurance
Agreement, whether such obligations arise prior to or after the Novation
Effective Time, and (ii) SLD will assume all payment and other obligations to
Ballantyne Re under the Existing Reinsurance Agreement, whether such obligations
are attributable to periods prior to or after the Novation Effective Time. The
Amendment Agreement and the Novated Reinsurance Agreement will not cause (i) any
right of SRUS with respect to a breach of the Existing Reinsurance Agreement by
Ballantyne Re to be transferred

 



--------------------------------------------------------------------------------



 



      to SLD or (ii) any liability of SRUS with respect to a breach of the
Existing Reinsurance Agreement to be transferred to SLD; provided, that
Ballantyne Re shall retain the right to set off amounts owed to Ballantyne Re by
SRUS under the Existing Reinsurance Agreement against amounts payable by
Ballantyne Re to SLD under the Novated Reinsurance Agreement.

  d.   SLD/SRUS Settlement. As soon as practicable following the Closing, (i)
SRUS will transfer to a bank account or accounts designated by SLD the amount
(if any) by which the premiums or other amounts attributable to the business
covered by the Novated Reinsurance Agreement received by SRUS during the quarter
in which the Closing occurs exceed the amount of claims or other amounts
attributable to the business covered by the Novated Reinsurance Agreement paid
by SRUS during such quarter and shall cease sweeping premiums or other amounts
attributable to the business covered by the Novated Reinsurance Agreement to
bank accounts of SRUS or its affiliates (using estimated amounts where
necessary, with such estimates being trued up as promptly as practicable), and
(ii) SLD and SRUS shall effect one or more separate settlements under which SLD
and SRUS will be put into the same net economic position as if any quarterly
settlements following the Novation Effective Time for periods ending on or prior
to the Novation Effective Time were effected between SRUS and Ballantyne Re. Any
amounts that should have been taken into account with respect to the settlement
contemplated by clause (ii) of the preceding sentence but were not taken into
account due to oversight or a reporting lag will be paid over to the appropriate
party promptly following the discovery of the oversight or the receipt of the
relevant information.

2. Indemnification Obligation of SRUS. Under a separate letter agreement, SRUS
will agree to indemnify and hold harmless SLD and its directors, officers,
employees, agents, representatives, successors, permitted assigns and affiliates
from and against all losses, liabilities, claims, expenses (including reasonable
attorneys’ fees and expenses) and damages reasonably and actually incurred by
any of such persons to the extent arising from the exercise by Ballantyne Re of
any right, or from any limitation on the ability of SLD to exercise any right or
recover any amount, under the Novated Reinsurance Agreement as a result of:

  a.   any breach of any representation, warranty or covenant of SRUS under the
Existing Reinsurance Agreement, the Existing Trust Agreement or any Transaction
Document (as defined in the Indenture); or     b.   any action or omission by
any director, officer, employee, agent, representative, appointee, successor, or
permitted assign of SRUS or any of its affiliates that causes a Tax Event (as
defined in the Existing Reinsurance Agreement) for Ballantyne Re or otherwise
causes Ballantyne Re to be in breach of any representation, warranty or covenant
under the Existing Reinsurance Agreement, the Existing Trust Agreement or any
Transaction Document (as defined in the Indenture).

2



--------------------------------------------------------------------------------



 



In addition, if SLD makes payment of an arbitration award on behalf of SRUS as
permitted by Section 20.2.2 of the Novated Reinsurance Agreement, SLD shall be
entitled to indemnification from SRUS in the amount of such payment plus
interest without being obligated to comply with any otherwise applicable
requirements regarding notice of indemnification claims. For the avoidance of
doubt, the indemnification obligations set forth in this paragraph 2 shall be
obligations of SRUS exclusively, and shall not be obligations of any affiliate
of SRUS.
3. Participation in Defense. SLD shall have the right to participate, at its own
expense, in the defense by SRUS of any arbitration or other proceeding brought
against SRUS relating to the Existing Reinsurance Agreement, the Existing Trust
Agreement, the Indenture, the Guarantee and Reimbursement Agreement dated May 2,
2006 among Ambac, Assured and Ballantyne Re (the “GRA”) and the fee letters
between Ambac and Assured and Ballantyne Re if such arbitration or other
proceeding would be reasonably expected to result in an indemnification claim by
SLD against SRUS pursuant to paragraph 2 above.
4. IBNR and Economic Reserves. In any recapture by SRUS from Ballantyne Re
effective on or prior to June 30, 2008 under the Existing Reinsurance Agreement
involving Excess Reserves (as defined in the Letter Agreement dated March, 31,
2008 by and among ING America Insurance Holdings, Inc., ING North America
Insurance Corporation, SLD, Security Life of Denver International Limited,
Scottish Re Group Limited, SRUS, Scottish Re Life (Bermuda) Limited, Scottish Re
(Dublin) Limited and Scottish Annuity & Life Insurance Company (Cayman) Ltd.,
referred to herein as the “March 31 Letter Agreement”) in an amount not in
excess of $200 million, incurred but not reported claims and pending claims will
be treated in the same manner in which they were treated in the 29.5% recapture
effective as of March 31, 2008; provided, that the treatment of such claims in
the initial 29.5% recapture and in any such subsequent recapture effective on or
prior to June 30, 2008 shall have no precedential effect or otherwise require
SRUS, SLD, Ballantyne Re, Ambac or Assured to treat such claims in the same
manner in any subsequent partial or full recapture under the Novated Reinsurance
Agreement.
5. Late Reported Policies. With respect to the late reported policies addressed
in Section 7.5 of the Existing Reinsurance Agreement, SRUS will transfer to
Ballantyne Re, in support of such policies, Economic Reserves as of the date of
the transfer in respect of such policies (calculated in accordance with the
methodology used to calculate Economic Reserves as of April 1, 2006) taking into
account the Reinsurer’s Quota Share to the extent appropriate. Liability for
incurred but not reported claims and pending claims will remain liabilities of
SRUS and will not be assumed by Ballantyne Re. In conjunction with the Closing,
SRUS and Ballantyne Re will effect a settlement in accordance with the foregoing
with respect to late reported policies reported to SRUS by the Novation
Effective Time. Any late reported policies reported thereafter shall be treated
in the same manner and settled as promptly as practicable under the
circumstances (but in any case as of the end of a calendar quarter).
6. Excess Ballantyne Recapture Consideration. On the Closing Date, 50% of the
Total Excess Recapture Consideration (as defined below) shall be transferred to
the Economic Reserve sub-account of the Reinsurance Trust Account as a consent
fee, without any restrictions on the manner in which Ballantyne Re may apply
such amount other than those that apply to any other

3



--------------------------------------------------------------------------------



 



asset in such sub-account, and the remainder shall be transferred to SRUS,
without any restrictions on the manner in which SRUS may apply such amount.
For the purposes of the foregoing, the “Total Excess Ballantyne Recapture
Consideration” is the sum of the Excess Ballantyne Recapture Consideration (as
defined in the March 31 Letter Agreement) in connection with the initial 29.5%
recapture by SRUS from Ballantyne Re plus the amount of any similar excess
Ballantyne recapture consideration in connection with any recapture by SRUS from
Ballantyne Re effective on or prior to June 30, 2008. So long as the Closing
occurs on or prior to September 30, 2008, SRUS shall not have any obligation to
amend the Existing Reinsurance Agreement as contemplated by the May 6, 2008
letter agreement among SLD, SRUS and Ambac (the “May 6 Letter Agreement”). If
the Closing does not occur on or prior to September 30, 2008, then the
provisions of the May 6 Letter Agreement shall apply to the Total Excess
Ballantyne Recapture Consideration (not just to the Excess Ballantyne Recapture
Consideration); provided, that (i) the Amendment referred to in the third
paragraph of the May 6 Letter Agreement will be effective no later than as of
September 30, 2008, (ii) the Form D referred to in such paragraph will be filed
promptly following September 30, 2008, and (iii) the reference in such paragraph
to the Second Quarter Settlement shall be deemed to refer to the settlement
under the Existing Reinsurance Agreement for the quarter ended September 30,
2008.

7.   Recapture.

  a.   Under the Novated Reinsurance Agreement, SLD shall not be entitled to
recapture any or all liabilities under the Defined Block Business without the
prior written consent of Ambac except that SLD may, without any consent from
Ambac but with prior notice to Ambac and Assured, recapture all or a pro-rata
portion of all liabilities under the Defined Block Business, but only to the
extent necessary to ensure that the Security Balance as of the recapture date is
equal to the Required Balance.     b.   Notwithstanding the Letter Agreement
dated April 22, 2008 among ING America Insurance Holdings, Inc., ING North
America Insurance Corporation, SLD, Security Life of Denver International
Limited, Scottish Re Group Limited, SRUS Ambac and Assured, Assured hereby
confirms that SLD shall not be obligated to seek consent from Assured as a
Financial Guarantor for any recapture as to which consent of the Directing
Guarantor is required.

8. No Double Payment. Ballantyne Re will not be exposed to the risk of double
payment (to SLD and SRUS) for the same liabilities or obligations under the
Existing Reinsurance Agreement or the Existing Trust Agreement. In addition, if
Ballantyne Re is required to indemnify both SRUS and SLD for any breach, it will
only be responsible for the amount of the legal expenses of SRUS. SRUS and SLD
shall share ratably the legal expenses that are indemnified by Ballantyne Re
based on the legal costs they respectively incur.
9. Ballantyne Re’s Right to Arbitrate. The parties hereto acknowledge that
Ballantyne Re and SRUS retain the right to arbitrate any dispute arising under
the Existing Reinsurance Agreement, including without limitation Ballantyne Re’s
right to arbitrate any dispute arising

4



--------------------------------------------------------------------------------



 



from the initial recapture of 29.5% of Defined Block Business by SRUS, the
recapture by SRUS of the Defined Block Business effective as of June 30, 2008,
and any subsequent recapture.
10. Underlying Treaties. SRUS will provide SLD prior to the Closing Date compact
discs or other reasonably accessible digital media containing copies of all
Underlying Treaties. To the extent any Underlying Treaty is not included in the
compact discs or such other digital media delivered by SRUS to SLD, SLD will use
commercially reasonable efforts to obtain a copy of such Underlying Treaty,
including without limitation requesting a copy of such Underlying Treaty from
the relevant ceding company. SLD will maintain the digital media provided by
SRUS under this paragraph 10 and any copies of Underlying Treaties obtained by
SLD from any other source pursuant to this paragraph 10, and such media and
copies of Underlying Treaties shall be considered books and records of SLD that
are subject to the inspection rights of Ambac and Assured under Section 3(a)(i)
of the letter agreement referenced in Section 3(b) of this Letter.
11. Permitted Investments in the Reinsurance Trust Account. Permitted
investments in the Reinsurance Trust Account shall meet the applicable
requirements of Colorado law.
12. Assets Withdrawn From Trust. The Novated Reinsurance Agreement will include
a provision under which assets withdrawn from the Reinsurance Trust Account will
be deposited in an account in which Ballantyne Re will have rights substantially
similar to those it has with respect to the SRUS Account. The parties hereto
acknowledge that under Section 4 of this Letter SLD will have no obligation to
consummate the transactions contemplated by Section 2 of this Letter if the
Colorado Division of Insurance or the New York Insurance Department informs SLD
that such provision will preclude SLD from receiving statutory financial
statement credit for the reinsurance ceded under the Novated Reinsurance
Agreement.

13.   Miscellaneous.

  a.   Section 10.7. For purposes of any recapture effective on or prior to the
Novation Effective Time, clause (i)(a) of Section 10.7 of the Existing
Reinsurance Agreement shall be deemed to read “(a) shall be no greater than the
WARF of the Economic Reserve Sub-Account Assets immediately prior to the
recapture payment and . . .”.     b.   Section 19.1.6. The last sentence of
Section 19.1.6 of the Existing Reinsurance Agreement (“In accordance with the
Existing Practices and in a manner consistent with the first sentence of this
Section 19.1.6, the Ceding Insurer shall use commercially reasonable efforts to
enforce its rights and remedies under the Administrative Services Agreement,
dated as of December 31, 2004, entered into by and among the Ceding Insurer, SLD
and Security Life of Denver International Limited, including without limitation,
in the event of a material breach thereunder caused by the failure of an
Original Insurer to provide complete or accurate Factual Information (as defined
below) to the Ceding Insurer”) will not be included in the Novated Reinsurance
Agreement. However, the concept reflected in that sentence shall be included in
the New ASA and any other service arrangement covering the Defined Block
Business.

5



--------------------------------------------------------------------------------



 



Annex B
Draft of Novated Reinsurance Agreement

1



--------------------------------------------------------------------------------



 



Annex C
Draft of SLD Side Letter

1



--------------------------------------------------------------------------------



 



Annex D
Certain Transaction Documents to be Amended
The following terms shall be included where relevant in the Transaction
Documents in addition to any other conforming changes as necessary in connection
with the Term Sheet:

1)   The Indenture will be amended to eliminate Ballantyne Re’s obligation to
provide any financial statements of Scottish Re Group Limited or SRUS under
Section 8.03 thereof.

2)   Ballantyne Re will agree to provide to SLD the following reports and
information on and after the Novation Effective Time (all subject to reasonable
cure periods consistent with the terms of the agreements referenced in (a) and
(b) below) not later than five (5) business days of providing such report and
information to the Financial Guarantors:

  a.   Information provided under the following sections of the GRA:

  (i)   2.2.2(vi)(a), (b), (c), (d), (e), (g), (h), (i) and (j)  “Notice of
Material Events”; provided that (1) Ballantyne Re shall have an obligation under
clause (a), (b) or (j) thereof only to provide information that would be
reasonably likely to have an Issuer Material Adverse Effect, and (2) Ballantyne
shall not have any obligation under clause (i) thereof to provide information
with respect to any written legal advice that Ballantyne Re has become subject
to U.S. taxation.     (ii)   2.2.2(vii) (b) and (d) “Regulatory Matters”;    
(iii)   2.2.2(viii) (a), (b) and (c) “Financial Information”;     (iv)  
2.2.2(xiv) “Change of tax law or practice”; and     (v)   2.2.2(xix) (a) “Rating
Downgrade”.

  b.   Investment reports provided by the investment advisor under the
investment management agreements referenced in paragraph 3 of this Annex D.    
c.   SLD’s remedies for any breach of the foregoing by Ballantyne Re shall be
limited to specific performance and/or actual damages.

    In addition, the Indenture will be amended to require the trustee thereunder
to provide to SLD and Assured copies of all reports and other information
provided to Ballantyne Re thereunder.

3)   Any amendment to either (i) Investment Management Agreement I, by and
between Ballantyne Re as Issuer and JPMorgan Investment Management, Inc. or such
person designated from time to time as successor as Investment Advisor I, dated
May 2, 2006; and (ii) Investment Management Agreement II, by and between
Ballantyne Re as Issuer and Wellington Management Company, LLP or such person
designated from time to time

1



--------------------------------------------------------------------------------



 



    as successor as Investment Advisor II, dated May 2, 2006 shall be reasonably
satisfactory to SLD, and each such Investment Management Agreement shall be
amended to refer to SLD (not SRUS) as the ceding insurer in Section 3 of such
agreement and to include other conforming changes. In the event that it has not
been superseded by an amendment to Investment Management Agreement I, the
December 28, 2007, letter agreement among Ballantyne Re, Ambac (as Directing
Guarantor) and SRUS shall be amended prior to the Closing Date to substitute SLD
for SRUS for all purposes of such letter agreement. The parties hereto agree
that the investment guidelines with respect to such investment management
agreements will include direction to the investment manager to use reasonable
efforts to sequence any asset dispositions so as to minimize, to the extent
reasonably practicable, the realization of losses with respect to such assets.

4)   Following the Novation Effective Time, neither Scottish Re Group Limited
nor SALIC shall appoint any person to serve as a director of Ballantyne Re
without SLD’s prior written consent (it being understood that the foregoing
requirement shall not apply to Adrian Masterson).  Subject to the foregoing,
neither Scottish Re Group Limited nor SALIC shall appoint as a director of
Ballanyne Re any current or former employee, officer or director of Scottish Re
Group Limited or any of its affiliates (or any company that was such an
affiliate as of the Novation Effective Time).  Scottish Re Group Limited and
SALIC shall at no time require any director they appoint to exercise his or her
duties as a director other than in accordance with his or her fiduciary duties
under Irish law and the Transaction Documents.  Scottish Re Group Limited shall
be responsible for the obligations of SALIC set forth in this paragraph 4.

5)   The Board of Directors of Ballantyne Re shall consider in good faith
Assured’s interpretation of the manner in which to calculate the fee payable
under Assured’s fee letter, taking into account the Board’s fiduciary duties. 
In furtherance of the foregoing, the Board of Directors of Ballantyne Re shall
give prompt and due consideration to any written materials prepared by Assured
or its advisors in support of its position (including any opinion or advice of
Assured’s legal counsel) and agrees to meet with Assured in Dublin at its
request to discuss the foregoing.

6)   The GRA and the SLD Coinsurance Agreement will be amended to eliminate
references to any Ballantyne Re consent right with respect to changes to the SLD
Coinsurance Agreement and to any consent of Ambac or Assured with respect to any
such changes.

7)   No Scottish Re Group Limited affiliate (or any company that was such an
affiliate as of the Novation Effective Time), other than in its capacity as
administrator or services provider to SLD or Ballantyne Re, as applicable, shall
take any proactive action intended to affect investment decisions with respect
to any asset of Ballantyne Re (whether held in the Reinsurance Trust Account or
outside of such account); provided that the foregoing will not be deemed to
prohibit any Scottish Re Group Limited affiliate (or any company that was such
an affiliate as of the Novation Effective Time) from responding to any
unsolicited inquiry from one or more of the directors of Ballantyne Re. 
Scottish Re Group Limited and SRUS hereby acknowledge, on their own behalf and
on behalf of their affiliates, that the Directing Guarantor has certain consent
and direction rights with regard to investment management decisions pursuant to
the Transaction Documents, and

2



--------------------------------------------------------------------------------



 



    hereby agree, on their own behalf and on behalf of their affiliates, that
they will not interfere with the exercise by the Directing Guarantor of such
consent or direction rights in accordance with the terms of the Transaction
Documents.

8)   The legal opinions to be provided by SLD in connection with the Closing
shall be limited to customary opinions regarding power and authority, due
authorization, no conflicts, and receipt of required regulatory approvals. For
the avoidance of doubt, such opinions will not address the question whether the
transactions contemplated by this Letter conflict with, or require consents or
approvals under, and Transaction Document.

9)   The New ASA and any subsequent administrative services agreement will
require the service provider to provide to the investment managers under
Investment Management Agreement I and Investment Management Agreement II reports
consistent with those typically provided by insurance companies to the managers
of their investment assets to permit such investment managers to undertake
asset/liability matching analyses.

10)   The Indenture will be amended to prohibit the issuance of Additional Notes
(as defined in the Existing Reinsurance Agreement) by Ballantyne Re.

11)   The letter agreement dated as of May 2, 2006, by and among SRUS, Ambac and
Assured (the “SRUS Side Letter”) will be amended to confirm the matters set
forth in the letter dated June 9, 2008, from Chris Shanahan, Interim President
and CEO of SRUS, to Ambac and Assured.

12)   The representations and warranties of (i) Ballantyne Re under the GRA,
(ii) Scottish Re Group Limited under the letter agreement dated as of May 2,
2006, by and among Scottish Re Group Limited, Ambac and Assured, and (iii) SRUS
under the SRUS Side Letter, will be brought down to the Closing Date to the
extent reasonable and appropriate under the circumstances.

3